DETAILED ACTION
Amended claims 1-2 and 4-8 of U.S. Application No. 16/592,911 filed on 03/04/2021 are presented for examination.

Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Claim 1 recites a display device comprising: a display having a polarizing plate configuring an image display plane of the display; a protective layer facing the polarizing plate; and a bonding layer disposed between the polarizing plate and the protective layer and directly bonded to the polarizing plate and the protective layer, wherein the bonding layer includes a translucent adhesive and a plurality of particles of a hygroscopic agent dispersed in the translucent adhesive, and wherein a maximum particle diameter of the hygroscopic agent is smaller than a width of a subpixel contained in a pixel of the display. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Yasui et al (U.S. PGPub No. 2017/0010399) teaches a display device (Fig 5) comprising: a display having a polarizing plate (Fig 5, 1; the bottom polarizer) configuring an image display plane of the display; a protective layer (4) facing the polarizing plate; and a bonding layer (2) disposed between the polarizing plate and the protective layer and directly bonded to the polarizing plate and the protective layer (Fig 5).
JP2002243940A (940’) teaches wherein the bonding layer includes a component and a plurality of particles of a hygroscopic agent dispersed in the component (page 2 para 0012-0013; water-absorbing porous B layer comprising a water-soluble or water-dispersible polymer (the component) and inorganic particles (the hygroscopic agent); page 3 para 0005-0007; the average particle size of the hydroscopic agent added to the polymer is 1 to 300 nanometers). 

However, neither Yasui, 940’, nor Takahashi, teach or suggest, the specific limitations of “wherein the bonding layer includes a translucent adhesive and a plurality of particles of a hygroscopic agent dispersed in the translucent adhesive” nor would it have been obvious to do so in combination. 
Claims 2, 4-5 and 8 are also allowable for depending on claim 1. 

Claim 6 recites a method for producing a display device, the method comprising: applying a translucent adhesive containing a hygroscopic agent onto a surface of a polarizing plate configuring an image display plane of a display; sandwiching the applied translucent adhesive between the polarizing plate and a protective layer so as to bond the protective layer to the polarizing plate; and hardening the translucent adhesive sandwiched between the polarizing plate and the protective layer. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 6, JP2002243940A (940’) teaches a method for producing a display device, the method comprising: applying an adhesive containing a hygroscopic agent (page 2 para 0012-0013; adhesive C; water-absorbing layer B) onto a surface of a polarizing plate (page 2 para 0012; P) configuring an image display plane of a display; sandwiching the applied adhesive between the polarizing plate and a protective layer (page 2 para 0012; A) so as to bond the protective layer to the polarizing plate.
However, neither 940’, nor any additional cited art, teach or suggest, the specific limitations of “applying a translucent adhesive containing a hygroscopic agent onto a surface of a polarizing plate, sandwiching the applied translucent adhesive between the polarizing plate and a protective layer so as to bond the protective layer to the polarizing plate; and hardening translucent adhesive sandwiched between the polarizing plate and the protective layer” nor would it have been obvious to do so in combination. 

Claim 7 recites a method for producing a display device, the method comprising: disposing a mask on a surface of a polarizing plate configuring an image display plane of a display, the mask having a plurality of openings, and the surface being to face a user when the display device is used; filling the plurality of openings of the mask on the polarizing plate with a hygroscopic agent; removing the mask from the surface of the polarizing plate; Appl. No. 16/592,911Attorney Docket No. P59122applying a translucent adhesive onto the surface of the polarizing plate from which the mask has been removed and the hygroscopic agent left on the surface of the polarizing plate; sandwiching the applied translucent adhesive between the polarizing plate and a protective layer so as to bond the protective layer to the polarizing plate; and hardening the translucent adhesive sandwiched between the polarizing plate and the protective layer. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 7, JP2002243940A (940’) teaches a method for producing a display device, the method comprising: applying an adhesive (page 2 para 0012-0013; adhesive C; water-absorbing layer B) onto the surface of the polarizing plate (page 2 para 0012; P) and the hygroscopic agent (page 2 para 0012-0013; adhesive C; water-absorbing layer B) left on the surface of the polarizing plate; sandwiching the applied adhesive between the polarizing plate and a protective layer (page 2 para 0012; A) so as to bond the protective layer to the polarizing plate. 
However, neither 940’, nor any additional cited art, teach or suggest, the specific limitations of “disposing a mask on a surface of a polarizing plate configuring an image display plane of a display, the mask having a plurality of openings, filling the plurality of openings of the mask on the polarizing plate with a hygroscopic agent; removing the mask from the surface of the polarizing plate; applying a translucent adhesive onto the surface of the polarizing plate . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/12/2021